DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          AARON SOLOMON,
                             Appellant,

                                    v.

          TIFFANY RAE ABOUD f/n/a TIFFANY SOLOMON,
                          Appellee.

                              No. 4D21-715

                         [December 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura B. Laurie, Judge; L.T. Case No. 50-2018-DR-006180
XXXXSB.

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort
Lauderdale, for appellant.

  Seth E. Schneiderman of Seth E. Schneiderman, P.A., Hollywood, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.